Order filed October 22, 2020




                                       In The

        Eleventh Court of Appeals
                                    __________

                               No. 11-20-00071-CV
                                   __________

                    LANCE WALTER KING, Appellant
                                          V.
                       BRIA ALEXIS KING, Appellee


                     On Appeal from the 318th District Court
                            Midland County, Texas
                        Trial Court Cause No. FM66022


                                     ORDER
      The clerk’s record and reporter’s record were originally due to be filed in this
court on March 31, 2020.        After dismissing this appeal in July based upon
Appellant’s failure to pay for or make arrangements to pay for the clerk’s record, we
granted Appellant’s motion for rehearing on August 20 to give him another
opportunity to go forward with his appeal. Appellant assured this court that he would
tend to the matters necessary to obtain the clerk’s record and the reporter’s record if
we reinstated his appeal. Although the clerk’s record has now been filed, the
reporter’s record has not—despite the leeway granted to Appellant by this court.
        On September 22, this court issued an order notifying Appellant that, if he
failed “to request and either pay for or make arrangements to pay for the reporter’s
record on or before October 5, 2020,” this appeal would be submitted on the clerk’s
record alone—without a reporter’s record. See TEX. R. APP. P. 37.3(c). Appellant
has failed to comply with the orders issued by this court on August 20 and
September 22 with respect to his responsibilities regarding the reporter’s record. See
TEX. R. APP. P. 35.3(b)(2), (3). As of this date, Appellant has failed to submit a
request for the preparation of the reporter’s record to the court reporter, has failed to
file any documentation in the trial court regarding an inability to afford payment for
the reporter’s record, and has failed to pay for or make arrangements to pay for the
reporter’s record. Because the lack of a reporter’s record is due to Appellant’s fault,
this court has determined that this appeal shall be submitted on the clerk’s record
alone—without a reporter’s record. See id.
        Appellant’s brief is now due to be filed in this court on or before
November 23, 2020.


                                                                   PER CURIAM


October 22, 2020
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.


        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2